Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites a step of launching a leading end of the structure into the water, flooding the buoyancy unit, and then launching a trailing end of the structure.  However, claim 35, from which claim 37 depends, recites the step of launching the structure.  It is unclear whether the step of launching as recited in claim 37 occurs before or after the step of launching as recited in claim 35.  Since claim 37 depends from claim 35, it is assumed that the step of launching the structure as recited in claim 37 occurs after the method steps recited in claim 35. However, Examiner notes that since the step of dragging at least a part of the structure along the seabed would require at least a portion of the structure to be previously launched, it seems that the step of launching as recited in claim 37 would need to occur before the step of launching as recited in claim 35.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55, 61, 63, and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pose (GB 2435316).
Regarding claim 55, Pose discloses an elongate subsea structure (pipeline 3) equipped with a hollow buoyancy unit (floats) for applying buoyant upthrust to the structure when immersed in water, the buoyancy unit comprising at least one permanently open aperture (opening at the bottom of the skirt remains open) through which the buoyancy unit is configured to be flooded with water in use when the at least one permanently open aperture is brought beneath a surface level of the water in order to reduce the buoyant upthrust applied to the structure (Figs. 1 - 3, 5, and 6; page 2, lines 14 - 39; page 6, lines 2 - 9; page 6, line 35 - page 7, line 1 - 9).
Regarding claim 61, Pose further discloses the buoyancy unit (float) has a substantially closed top (Figs. 5 and 6).
Regarding claim 63, Pose further discloses the buoyancy unit (float) is in a fixed relation (in a fixed position along the length of the pipeline) to the structure (pipeline 3) using soft slings (page 8, lines 14 - 17).  Examiner notes that Pose teaches “an appropriate number of floats is installed at specific spacing” (page 8, lines 15 - 16) and the floats would obviously be positioned in fixed relation to the pipeline in order to maintain the specific spacing of the floats along the pipeline.
Regarding claim 65, Pose further discloses the buoyancy unit (float; 6 and 17 as shown in Figs. 5 and 6) is above the structure (3) (Figs. 5 and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Goodlad  et al. (WO 2016/001680).  Pose discloses all of the claim limitations except the buoyancy unit is attached to a towhead of the structure.  Goodlad teaches a buoyancy unit (auxiliary buoyancy) is attached to a towhead (14, 16) of a structure (pipe) (page 6, lines 27 - 28; page 12, lines 15 - 16) to offset the weight of the towhead.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Pose with the towhead and buoyancy unit as taught by Goodlad to assist in the laying of the structure while not applying additional negative buoyancy to the structure.  

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Loentgen et al. (WO 2017/199100).  Pose discloses all of the claim limitations except a pipeline bundle.  Loentgen teaches a pipeline bundle (abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Pose with the pipeline bundle as taught by Loentgen to allow multiple lengths of pipeline to be transported simultaneously.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Pose in view of Shaw (US 4,015,435).  Pose discloses all of the claim limitations except the structure without the buoyant element is negatively buoyant in seawater.  Shaw teaches a structure (pipeline 12) is negatively buoyant in seawater without the buoyant upthrust applied by the buoyancy unit (float means 17) (Fig. 1; col. 4, lines 60 - 64; col. 6, lines 45 - 48).  Pose is silent regarding the buoyancy of the structure without the buoyancy upthrust applied by a buoyancy unit and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified pipeline structure as disclosed by Pose with the negative buoyancy of the pipeline as taught by Shaw as a design consideration within the skill of the art to reduce movement of the subsea pipeline caused by ocean currents.
Allowable Subject Matter
Claims 35, 36, 38, 39, and 41 - 54 are allowed.
Claim 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 56 - 60 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see amendment, filed 17 August 2022, with respect to claims 35, 36, 38, 39, and 41 - 54 have been fully considered and are persuasive.  The rejection of claims 35, 36, 38, 39, and 41 - 54 has been withdrawn. 

Applicant’s arguments with respect to claim 37 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 17 August 2022 with respect to claims 55, 61, and 63 - 67 have been fully considered but they are not persuasive. 
Applicant argues that Pose fails to teach permanently open apertures because Pose teaches valves for adjusting buoyancy in both directions.  Upon further review, Examiner finds that Pose teaches a buoyancy unit (float) containing a permanently open aperture (opening at the bottom of the skirt remains open) (page 6, line 35 - page 7, line 5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
10/17/2022